F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         NOV 24 2000
                                TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


JOAQUIN L. CRAYTON,

             Plaintiff-Appellant,

v.

STEPHEN W. KAISER; JANET                               No. 00-7047
BRYANT; MR. MOODY,                               (E. District of Oklahoma)
Maintenance Supervisor of DCF;                    (D.C. No. 99-CV-154)
KATHY MILLER; CONSTANCE SUE
YORK HOUGHTON, Personal
Representative of the Estate of Dr.
Michael A. Houghton, Deceased,

             Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This court

therefore honors the parties’ requests and orders the case submitted without oral

argument.

      Joaquin L. Crayton, a state prisoner proceeding pro se, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 civil rights complaint. In his civil

rights complaint, Crayton asserted numerous constitutional and pendent state law

claims arising out of a slip-and-fall in his prison cell caused by a leak in the

ceiling of his housing unit. The district court dismissed Crayton’s complaint as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), concluding that in light of the

vague and conclusory allegations contained therein, Crayton’s complaint lacked

an arguable basis either in law or fact.

      This court reviews the district court’s dismissal of Crayton’s complaint as

frivolous under § 1915(e)(2)(B)(i) for an abuse of discretion. See McWilliams v.

Colorado, 121 F.3d 573, 574-75 (10th Cir. 1997). Upon review of the entire

record in this case, including the parties’ briefs and contentions on appeal, 1 we

conclude the district court did not abuse its discretion in dismissing Crayton’s

complaint as frivolous. Accordingly, this court AFFIRMS the district court’s

order of dismissal for substantially those reasons set forth in the district court’s



      Crayton’s request for a 30-day extension to file his reply brief is hereby
      1

DENIED . This court is able to reach a reasoned disposition of this appeal based
upon our review of the parties primary briefs and the entire appellate record.

                                           -2-
order dated March 29, 2000. In so doing, we note that the district court’s

dismissal of Crayton’s complaint as frivolous counts as a “strike” under 28 U.S.C.

§ 1915(g). 2 See Jennings v. Natrona County Detention Ctr. Med. Facility, 175

F.3d 775, 780 (10th Cir. 1999). This court reminds Crayton that after a prisoner

acquires three “strikes” he must prepay the entire filing fee before federal courts

may consider his civil action or appeal. See 28 U.S.C. § 1915(g); Jennings, 175

F.3d at 778.

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




      2
        Because Crayton paid in full his entire appellate filing fee at the onset of
this appeal, this court’s disposition of his appeal cannot count as a strike. See
Stafford v. United States , 208 F.3d 1177, 1179 n.4 (10th Cir. 2000) (“Here,
appellant did not proceed under the IFP scheme, but paid the full filing fee at the
outset. Thus, § 1915(e)(2), with its screening procedure for dismissing IFP
appeals that are frivolous, fail to state a claim, seek monetary relief from immune
defendants, or rest on false allegations of poverty, is not applicable.”).

                                         -3-